DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The examiner does not understand how ECU is configured to increase level of comfort of the driver with autonomous driving. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-11, 13, 15-19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Stenneth et al. (US2015/0314780) and here in after will be referred as Stenneth. 

Regarding Claim 1,  Stenneth teaches a system for a vehicle (#120), comprising: 
a navigation unit configured to obtain navigational map information including a current location of the vehicle (Para [0045] “the sensors may include global positioning system (GPS) or the computing device 122 includes one or more detectors or sensors as a positioning system built or embedded into or within the interior of the computing device 122. The computing device 122 receives location data for geographic position from the positioning system.”); 

a sensor configured to obtain sensor data (Para [0032] “ FIG. 2 illustrates example sensors for vehicle confidence. The sensors may be organized in to overlapping or non-overlapping categories. One classification of sensors includes internal vehicle sensors (e.g., sensors 111 and 113), external vehicle sensors (e.g., sensors 115 and 119), and stationary sensors (e.g., sensors 117). Another classification of sensors may include driving sensors (e.g., sensors 111, 113 and 115), road status sensors (e.g., sensors 115, 117, and 119), and parking sensors (e.g., sensors 111 and 113).”); 

and an electronic control unit (#122) coupled to the navigation unit and the sensor and configured to: determine a confidence score related to safe operation of autonomous driving of the vehicle based on the current location of the vehicle and the sensor data (Para [0025] “The computing device 122 may be carried by a vehicle 124. The computing device 122 may be a specialized autonomous driving computer. The computing device 122 may calculate a vehicle confidence level based on at least one confidence factor. The confidence factors may be based on sensor data collected at the vehicle, environmental data received through the network 127, or responsiveness of the vehicle 124. Alternatively, the computing device 122 may report sensor data to the server 125, which calculates the vehicle confidence level.”),

 determine that the confidence score exceeds a confidence threshold, and indicate that autonomous driving is safe at the current location (Para [0026] “ The computing device 122 or the server 125 may perform a comparison to the vehicle confidence value to a confidence threshold. The computing device 122 generates a driving mode command for the vehicle 124 based on the comparison. When the vehicle confidence exceeds the confidence threshold, the computing device 122 determines that the conditions are suitable for autonomous driving. Thus, the driving mode command includes data for a transition to or to remain in the autonomous mode for the vehicle 124. When the vehicle confidence is less than the confidence threshold, the computing device 122 determines that the conditions are unsuitable for autonomous driving. Thus, the driving mode command includes data for a transition to or to remain in the manual mode for vehicle 124.”).  

Similarly Claim 16 is rejected on the similar rational as Claim 1 above is. 

Regarding Claim 2, Stenneth teaches the system of claim 1. Stenneth also teaches a communication device configured to obtain, from one or more surrounding vehicles, vehicle data that includes one or more indications that the one or more surrounding vehicles are driving autonomously; wherein the electronic control unit is configured to determine the confidence score further based on the vehicle data (Para [0041] “The sensors data may be sent to an automotive cloud stored at database 123 or at the server 125 through network 127. The vehicles 124 may submit and download data from the automotive cloud. The data from other vehicles stored in the automotive cloud may be used to modify the vehicle confidence level or define the confidence threshold”).

Similarly Claim 17 is rejected on the similar rational as Claim 2 above is. 
Regarding Claim 3, Stenneth teaches the system of claim 1. Stenneth also teaches the sensor is a proximity sensor and the sensor data is a measurement of a number of vehicles surrounding the vehicle (Para [0036] “The stationary sensor 117 may be a camera, a LIDAR sensor, a radar sensor, or an ultrasonic sensor. The stationary sensor 117 may be a backup sensor for detecting the speed of the vehicle 124. The stationary sensor 117 may detect the weather in the vicinity of the vehicle 124. The stationary sensor 117 may detect traffic levels of the roadway).  

Similarly Claims 9 and 10 are rejected on the similar rational as Claims 1-3 above are.
Similarly Claim 18 is rejected on the similar rational as Claims 3 above is.

Regarding Claim 4, Stenneth teaches the system of claim 1. Stenneth also teaches a memory (#301) configured to store a user profile that includes an indicator of a level of comfort of a driver with autonomous driving; wherein the electronic control unit is configured to determine the confidence score further based on the indicator of the level of comfort of the driver (Para [0077] “ The vehicle confidence score may also be a function of the driver. Some drivers (e.g., inexperienced drivers, young drivers, or accident prone drivers) may be assigned higher vehicle confidence scores so that the autonomous driving mode is more likely to be selected. Other drivers (e.g., experienced drivers, accident free drivers, higher licensed drivers such as chauffeurs) may be assigned lower confidence scores so that the autonomous driving mode is less likely to be selected.”).  

Similarly Claims 13 and 19 are rejected on the similar rational as Claim 4 above is. 

Regarding Claim 6, Stenneth teaches the system of claim 1. Stenneth also teaches a display  (#138 Fig 4b) configured to provide notifications or alerts; wherein the electronic control unit is further configured to: obtain an activation request to activate the autonomous driving, and activate the autonomous driving (Para [0082] and Fig.10 #S205-207 : “ At act S205, the controller 200 compares the confidence threshold to the vehicle confidence level. At act S207, the controller 200 generates a manual mode command for a vehicle when the confidence threshold exceeds the vehicle confidence level. The manual mode command may instruct the vehicle to enter normal driving mode or remain in normal driving mode. At act S209, the controller 200 generates an autonomous mode command for the vehicle when the vehicle confidence level exceeds the confidence threshold.” Here generate autonomous mode command 
  
Similarly Claim 15 is rejected on the similar rational as Claim 6 above is. 

Regarding Claim 7, Stenneth teaches the system of claim 1. Stenneth also teaches a second sensor configured to detect a presence or lack of presence of a child or other occupant within the vehicle (Para [0040] “One or more of the vehicle sensors 113 may detect a driver.”);

 wherein the electronic control unit is coupled to the second sensor and configured to:  31 4836-4959-222115269-38900adjust the confidence threshold based on the presence or the lack of presence of the child or the other occupant within the vehicle (Para [0040] “The sensor 113 may be an eye gaze sensor or a video sensor that determines whether the driver is asleep or has been nodding off or whether the driver is paying attention to the road ahead. The sensor 113 may be a weight sensor that determines whether an adult sized driver is in the driver's seat. The sensor 113 may be a breathalyzer that detects the breath of the driver to estimate the blood alcohol content of the driver. When the driver is drowsy, nonexistent, or impaired as indicated by the sensor 113, the vehicle confidence value may be raised to increase the likelihood that the vehicle 124 enters the autonomous mode.”).  

Similarly Claim 11 is rejected on the similar rational as Claim 7 above is. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Stenneth.

Regarding Claim 8, Stenneth teaches the system of claim 7.  Stenneth also teaches wherein to adjust the confidence threshold based on the presence or the lack of presence of the child or the other occupant within the vehicle (Para [0040] ). 

It is a well-known fact that when a human life is involved the safety of the system is raised higher than in the case where human life is not involved. For example in case of a UAV and an airplane carrying humans lives. The safety safeguard are increased in the latter case than the first case. Hence similar concept is being applied here . The system need to meet higher confidence threshold when there is human being on the vehicle to be autonomous than in the case where there is no human being.   Hence it would have been obvious to an ordinary person skilled in the art to increase the confidence threshold higher in the case where there is person detected on the vehicle to improve the safety of the operation and protection of the person on board the vehicle. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stenneth to incorporate the teachings of obvious to include the electronic control unit is configured to: increase the confidence threshold when the presence of the child or the other occupant is detected within the vehicle; and decrease the confidence threshold when the child or the other occupant is not detected within the vehicle.
Doing so would improve the safety of the autonomous mode driving. 
	

Similarly Claim 12 is rejected on the similar rational as Claim 8 above is. 


Conclusion
Please refer to PTO -892 for reference cited and any other relevant prior arts.
List of Relevant Prior Arts:
Konrardy et al. (US10295363) : Methods and systems for autonomous and semi-autonomous vehicle routing are disclosed. Roadway suitability for autonomous operation is scored to facilitate use in route determination. Maps of roadways suitable for various levels of autonomous operation may be generated. Such map data may be used by autonomous vehicles or other computer devices in determining routes based upon criteria for vehicle trips. Such routes may be automatically updated based upon changes in road conditions, vehicle conditions, operator conditions, or environmental conditions. Emergency routing using such map data is described, such as automatic routing and travel when a passenger is experiencing a medical emergency. 

Fields et al. (US10824144): According to certain aspects, a computer-implemented method for operating an autonomous or semi-autonomous vehicle may be provided. With the customer's permission, an identity of a vehicle operator may be identified and a vehicle operator profile may be retrieved. Operating data regarding autonomous operation features operating the vehicle may be received from vehicle-mounted sensors. When a request to disable an autonomous feature is received, a risk level for the autonomous feature is determined and compared with a driver behavior setting for the autonomous feature stored in the vehicle operator profile. Based upon the risk level comparison, the autonomous vehicle retains control of vehicle or the autonomous feature is disengaged depending upon which is the safer driver—the autonomous vehicle or the vehicle human occupant. As a result, unsafe disengagement of self-driving functionality for autonomous vehicles may be alleviated. Insurance discounts may be provided for autonomous vehicles having this safety functionality.
Telpaz et al. (US2020/0225676): A method for controlling a vehicle includes collecting data about human driving styles; machine learning how the human driver reacts to different traffic scenarios based on the collected data to create a plurality of human driving styles profiles; selecting an optimal driving profile of the plurality of human driving styles profiles, wherein the optimal driving profile is selected based feedback provided by a passenger of the vehicle, the feedback is indicative of a pleasantness of each of the plurality of human driving styles profiles; creating a driving plan based on the optimal driving profile; commanding the vehicle to execute the driving plan in a controlled environment to test the pleasantness of the optimal driving profile; and receiving a pleasantness rating from the passenger of the vehicle while the vehicle executes the driving plan. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDHESH K JHA/Primary Examiner, Art Unit 3668